Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 6, 8-11, 13, 14, 16, 17, and 21-28 were previously pending and subject to a Final Office Action having a notification date of April 29, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on July 26, 2022 (“Amendment”), amending claims 1, 4, 6, 13, 16, and 17.  The present Final Office Action addresses pending claims 1, 2, 4, 6, 8-11, 13, 14, 16, 17, and 21-28 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 103 set forth in the non-final Office Action have been fully considered and are persuasive.  However, the claim rejections under 35 USC 101 set forth in the non-final Office Action are maintained as set forth below

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101:
At the bottom of page 7 of the Amendment, Applicant takes the position that the non-final Office Action asserted that the human mind could practically perform “prioritized data storage (e.g., storage space allocation) and prioritized data communication as recited in claims 4 and 6.  While the non-final Office Action did assert that a user could “allocate” storage space for storing the information according to the assigned priority via allotting or assigning particular storage space to information based on its assigned priority, the non-final Office Action never asserted that actually storing information in the data circuit or transmitting information were practically performable in the human mind.  Rather, the non-final Office Action asserted that these activities merely amounted to insignificant extra-solution activity (storing data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and mere instructions to apply the at least one abstract idea (see MPEP 2106.05(f)).
At the top of page 8 of the Amendment in relation to Applicant’s assertion that the human mind cannot practically generate a control signal to a data storage circuit or transceiver circuit to trigger prioritized storage or communication of the physiological information, the Examiner agrees and asserts that such limitations amount to insignificant extra-solution activity that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and mere instructions to apply the at least one abstract idea (see MPEP 2106.05(f)).
At the middle of page 8 of the Amendment, Applicant takes the position that the present claim limitations provide a “clear and distinct improvement to an existing technology” through the priority-based data storage and communication which advantageously allocates system or device resources according to clinical significance or diagnostic value of the events.  Applicant also asserts that such priority-based data storage and communication can provide a power and resource conservative approach to improve the efficiency of usage of the device power, memory, communication bandwidth, and device longevity.  
	However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades which improved the business process of market trading but did not improve computers or technology.  
Similarly, determining a composite similarity metric based on respective similarities between the detected first physiological event of a patient and each of a second plurality of (previous/historical) physiological events of the patient that satisfied an “alert condition” and were alerted to a user such that the detected first physiological event includes “unprecedented physiological information” demanding user attention in response to the composite similarity metric falling below a threshold (or in other words when the first event is very different from the previously alerted events) might improve the mental process of identifying “interesting” patient physiological events for review by medical professionals or the certain method of organizing human activity of patient management but does not improve computers or technology.  Rather than improving the functioning of the computer, making it operate more efficiently, or solving any technological problem, the present specification indicates that the invention is for improving clinician review and adjudication of physiological events ([0006]) and alerting healthcare providers to timely review detected events with unprecedented characteristics ([0079]).  
In relation to Applicant’s position that generating alerts/control signals for the first physiological event when it is determined to include “unprecedented physiological information” improves the efficiency of usage of the device power, memory, communication bandwidth, and device longevity, the Examiner asserts that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  MPEP 2106.05(f).  In other words, any improved speed or efficiency that arises from using a control circuit (e.g., a computer) to automatically generate alerts/control signals only for unprecedented physiological information does not integrate a judicial exception into a practical application or provide an inventive concept.  
The rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6, 8-11, 13, 14, 16, 17, and 21-28 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Subject Matter Eligibility Criteria - Step 1:
Claims 1, 2, 4, 6, 8-11, 21, and 23-25 are directed to a system (i.e., a machine) and claims 13, 14, 16, 17, 22, and 26-28 are directed to a method (i.e., a process).  Accordingly, claims 1, 2, 4, 6, 8-11, 13, 14, 16, 17, and 21-28 are all within at least one of the four statutory categories.  35 USC §101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system comprising: 
a receiver circuit configured to receive physiological information from a patient; 
an event prioritizer circuit configured to
detect a first physiological event from the patient using the received physiological information; and 
determine a composite similarity metric using a weighted combination of respective similarities between the detected first physiological event and each of second plurality of physiological events detected from the patient, the second plurality of physiological events each satisfying an alert condition and alerted to a user; and 
a control circuit configured to:
in response to the composite similarity metric falling below a threshold, generate an alert to the user indicating that the detected first physiological event includes unprecedented physiological information demanding user attention; and 
generate a control signal to a data storage circuit or a transceiver circuit to automatically trigger respective prioritized storage or prioritized communication of the physiological information associated with the detected first physiological event based on the composite similarity metric.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because detecting a first physiological event from a patient using received physiological information, determining a “composite” similarity metric using a weighted combination of respective similarities between the detected first physiological event and each of a plurality of second physiological events satisfying an alert condition and alerted to a user, and determining that the detected first physiological event includes “unprecedented physiological information” requiring using attention in response to the composite similarity metric falling below a threshold are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could visually review and think about patient physiological information (e.g., heart rate statistics on a patient monitor), detect a first “event” from the physiological information (e.g., a spiking heart rate), determine a “composite” similarity (or lack thereof) using a combination of respective similarities between the detected first physiological event and each of a plurality of second physiological events (e.g., taking an average of the respective similarities) based on an “alert condition” (they were of “high” priority), and then determine that the first event includes “unprecedented physiological information” requiring user attention in response to the composite similarity metric falling below a threshold (e.g., the newly received first spiking heart rate event being of a much different amplitude or severity relative to the stored second heart rate events).
The foregoing limitations also constitute “certain methods of organizing human activity” because monitoring patient physiological data to determine whether new events need to be alerted to users (e.g., doctors) relates to managing relations between people and/or personal behavior (e.g., patient management).
Accordingly, the claim describes at least one abstract idea.

Furthermore, dependent claims 2, 4, 8-11, 14, 16, and 21-28 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2 and 14, these claims call for assigning a priority to the first physiological event based on the determined composite similarity metric which amounts to a “mental process” as doing so could be practically performed in the human mind at the currently claimed high level of generality.  
-In relation to claims 4 and 16, these claims call for allocating storage space for storing the information according to the assigned priority which amounts to a “mental process” (e.g., a user could practically in their mind allot/assign particular storage space to information based on its assigned priority).
-In relation to claim 8, this claim calls for compressing the received information at first or second different compression ratios based on the received information being assigned a high or low priority which can practically be performed in the human mind and thus amounts to a “mental process” (e.g., a human could mentally “compress” the received data such as by replacing/substituting in the user’s mind a smaller number of defining characteristics of the event (where the number of such characteristics could be larger for higher priority events and smaller for lower priority events, thus resulting in greater “compression” for the lower priority events as the information associated with the lower priority events would be reduced to a smaller number of characteristics).  
-In relation to claim 9, this claim calls for resampling the received information at first or second different sampling rates based on the received information being assigned a high or low priority which can practically be performed in the human mind and thus amounts to a “mental process” (e.g., a human could mentally “sample” the received data such as by selecting different portions of the information).  
-In relation to claim 10, this claim calls for extracting first or second different numbers of data features from the information based on the received information being assigned a high or low priority which can practically be performed in the human mind and thus amounts to a “mental process” (e.g., a human could mentally “extract” different features of the received data such as by selecting different portions of the information).  
-In relation to claim 11, this claim calls for extracting different-sized portions of the received information for storage based on the received information being assigned a high or low priority which can practically be performed in the human mind and thus amounts to a “mental process” (e.g., a human could mentally “extract” different portions of the received data such as by selecting different portions of the information).  
-In relation to claims 21-22, these claims call for assigning the priority based on an indication of severity/clinical significance of each of the plurality of second physiological events of the patient which again could be practically performed in the human mind at the currently claimed high level of generality and thus amounts to a “mental process.”
 -In relation to claims 23 and 26, these claims call for assigning the priority based on a user-adjudication of each of the second events which again could be practically performed in the human mind at the currently claimed high level of generality and thus amounts to a “mental process.”
-In relation to claims 24 and 27, these claims call for determining if the first event satisfies the alert condition based on a received indication of severity or clinical significance of each of the second events which again could be practically performed in the human mind at the currently claimed high level of generality and thus amounts to a “mental process.”
-In relation to claims 25 and 28, these claims call for determining if the first event satisfies the alert condition based on a user-adjudication of the second events which again could be practically performed in the human mind at the currently claimed high level of generality and thus amounts to a “mental process.”

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system comprising: 
a receiver circuit (using computer componentry as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) configured to receive physiological information from a patient (extra-solution activity (data gathering) as noted below, see MPEP § 2106.05(g)); 
an event prioritizer circuit (using computer componentry as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) configured to:
detect a first physiological event from the patient using the received physiological information; and 
determine a composite similarity metric using a weighted combination of respective similarities between the detected first physiological event and each of second plurality of physiological events detected from the patient, the second plurality of physiological events each satisfying an alert condition and alerted to a user; and 
a control circuit (using computer componentry as tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) configured to:
in response to the composite similarity metric falling below a threshold, generate an alert to the user indicating that (mere instructions to apply the above-noted at least one abstract idea (MPEP 2106.05(f); extra-solution activity as noted below, see MPEP § 2106.05(g); the detected first physiological event includes unprecedented physiological information demanding user attention; and 
generate a control signal to a data storage circuit or a transceiver circuit to automatically trigger respective prioritized storage or prioritized communication of the physiological information associated with the detected first physiological event based on the composite similarity metric (mere instructions to apply the above-noted at least one abstract idea (MPEP 2106.05(f); extra-solution activity as noted below, see MPEP § 2106.05(g)).

For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to receiving information, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations directed to generating an alert to the user and a control signal to a data storage circuit or a transceiver circuit to automatically trigger respective prioritized storage or prioritized communication of the physiological information associated with the detected first physiological event based on the composite similarity metric, the Examiner submits that these additional limitations amount to mere instructions to apply the above-noted at least one abstract idea (see MPEP 2106.05(f)).  Specifically, these limitations amount to using computers or other machinery in their ordinary capacity for transmitting and storing information  (see MPEP 2106.05(f)(2)).  Furthermore, these limitations merely add insignificant extra-solution activity (transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of the system of various circuits, the Examiner submits that these limitations amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 1 and analogous independent claim 13 do not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 4 and 16: These claims recite that the control circuit is “configured... to store the received information in a data storage circuit according to the assigned priority” which merely amounts to insignificant extra-solution activity (storing data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and mere instructions to apply the above-noted at least one abstract idea (see MPEP 2106.05(f)).
Claims 6 and 17: These claims recite that an AMD is operatively in communication with an external device and one or more of the circuits being included in the AMD which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).  These claims also call for transmitting the received information to an external device which merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)) and mere instructions to apply the above-noted at least one abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations of the various circuits amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to receiving information, generating an alert to the user, and generating a control signal to a data storage circuit or a transceiver circuit to automatically trigger respective prioritized storage or prioritized communication of the physiological information associated with the detected first physiological event based on the composite similarity metric which the Examiner submits merely add insignificant extra-solution activity to the abstract idea as noted above, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network and storing data in memory.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 2, 4, 6, 8-11, 13, 14, 16, 17, and 21-28 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent App. Pub. No. 2017/0136164 discloses a system that receives data from a heart pump controller transmits an alarm condition to the controller which can alert the patient to consult a clinician when the received data falls outside of predefined thresholds.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686